Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to the interview filed 2/16/2021.  

Response to Arguments
In response to communications filed on 2/16/2021, applicant amends paragraph 2 of Applicant’s Specification. 
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chiraq Patel on 2/16/2021.
The application has been amended as follows: 
[0002] The present application is also related to U.S. Patent Application No. 16/567,263
(Attorney Docket No. 615002USP) entitled “SECURE COMMUNICATIONS GATEWAY FOR TRUSTED EXECUTION AND SECURE COMMUNICATIONS” filed September 


Allowable Subject Matter
Claims 1-4, 7-17 and 19-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art of record Bade (US 2011/0317872) discloses a method, apparatus, and computer program product for implementing a trusted computing environment within a data processing system. The data processing system includes multiple different service processor-based hardware platforms. Multiple different trusted platform modules (TPMs) are provided in the data processing system. Each TPM provides trust services to only one of the service processor-based hardware platforms. Each TPM provides its trust services to only a portion of the entire data processing system.  However, Bade et al whether alone or in combination with the other prior arts of record fail to disclose.
The prior art made of record does not teach or fairly suggest the combination of element as recited in the independent claims. Specifically, the prior art does not teach: 

A method of trusted deployment and execution of partner applications, the method being implemented on or more non-transitory processor-readable storage 
receiving, at a trusted platform implemented using the one or more processors, a request from a trusted partner for deployment of a signed application kernel;
receiving one or more data specifications for the data to be used by the signed application kernel, the data specifications being in the form of one or more metadata for one or more databases and comprising one or more of data access specifications, data control specifications, data storage specifications, data retention specification, data aggregation specifications, and data usage specifications;
receiving from the trusted partner, instructions for the signed application kernel within a secured application development environment;
testing compiled instructions for the signed application kernel to verify the signed application kernel’s compliance with the one or more data specifications;
generating a signed application kernel upon verification of the signed application kernel’s compliance with the one or more data specifications; 
deploying the signed application kernel in a kernel store of the trusted platform, wherein the signed application kernel in the kernel store of the trusted platform is configured to communicate with a trusted partner application on a device outside of the trusted platform using a security gateway: and
verifying the signed application kernel’s communication with the trusted partner application on a device outside of the trusted platform to determine the signed application kernel’s compliance with the data specifications.

 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472.  The examiner can normally be reached on 730-330pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BROWN/Primary Examiner, Art Unit 2433